Title: From Thomas Jefferson to James Madison, 15 December 1790
From: Jefferson, Thomas
To: Madison, James



For Mr. Madison From Th: J.
Dec. 15, 1790.

Extract from a letter of the house of Van Staphorsts.
’So far from Mr. Dohrman having made us any remittance for our friend Mr. Mazzei, that gentleman is greatly in our debt, and we fear will not be able to stand the return of a large amount of bills he drew on Europe on speculations of corn, but which did not arrive. What funds he had in the hands of his London correspondents are attached by his brother Dohrman & Garron of Lisbon. We send out our power of attorney to Leroy & Bayard to recover our demand and would recommend Mr. Mazzei to send his to his friend Madison or any other person he may chuse there.’
Mazzei in his letter to Th: J. goes on. [’My power of attorney is already in existence, wherefore it would be superfluous for me to send another. The only thing lacking is to confirm my claims against this fellow Dohrman. My friend Madison in his letter of 10 Dec. 1788 said to me ‘he has at my request concurred in an instrument which pledges his Western grant of land as an eventual security for the debt.’ I place my hope therefore in your wellknown friendship for me, in case he should not be able to be paid, at least to insure that my interests will not be prejudiced by the other creditors. But you would need to be good enough to take my well-being really to heart, and not rely at all on Dohrman’s promises. He made a draft in Europe on account of cargoes of grain which he later sold in America, and without even giving notice of this. Such conduct casts grave doubts on his character. Certainly, prudence cannot counsel putting any faith in him.’]
